        Case 2:18-cr-00422-SMB Document 1214 Filed 08/12/21 Page 1 of 2




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                           IN THE UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                         CASE NO. 2:18-cr-00422-004-PHX-SMB
13                     Plaintiff,                    MOTION FOR TRIAL SUSPENSION
                                                     DURING JEWISH HOLIDAYS
14               vs.
                                                     Assigned to Hon. Susan M. Brnovich
15 Michael Lacey, et al.,                            Courtroom 506
16                     Defendants.                   Trial Date:       September 7, 2021
17
18
19
20
21
22
23
24
25
26
27
28

     3740915.1
                           MOTION FOR TRIAL SUSPENSION DURING JEWISH HOLIDAYS
        Case 2:18-cr-00422-SMB Document 1214 Filed 08/12/21 Page 2 of 2




 1               Defendant John Brunst requests that the September 7, 2021 trial start date be
 2 continued until September 8, 2021, as lead trial counsel for Brunst, Gary S. Lincenberg
 3 and Ariel A. Neuman, will observe the Jewish holiday of Rosh Hashanah (the first of
 4 Judaism’s two “High Holy Days”) on September 7, 2021.
 5               Further, Brunst also requests that trial be suspended on September 16, 2021, as the
 6 Jewish holiday of Yom Kippur (the second of the “High Holy Days,” and the holiest day
 7 of the year in Judaism) falls on that date. Gary S. Lincenberg and Ariel A. Neuman, along
 8 with Bruce Feder (counsel for Defendant Scott Spear) and David Eisenberg (counsel for
 9 Defendant Andrew Padilla), will observe Yom Kippur on September 16, 2021. Brunst
10 requests that trial not take place on that date so that the four identified trial counsel (as well
11 as any potential jurors or court staff) can observe Yom Kippur.
12               To the extent the Court seeks to make up those two trial dates at a later point in the
13 trial schedule, Brunst has no objection.
14               Counsel for the other defendants do not object to the request. The government also
15 does not object to the request.
16
17 DATED: August 12, 2021                        Respectfully submitted,
18                                               Gary S. Lincenberg
19                                               Ariel A. Neuman
                                                 Gopi K. Panchapakesan
20                                               Bird, Marella, Boxer, Wolpert, Nessim,
                                                 Drooks, Lincenberg & Rhow, P.C.
21
22
                                                 By:         /s/ Gary S. Lincenberg
23                                                                  Gary S. Lincenberg
24                                                     Attorneys for Defendant John Brunst

25
26
27
28

     3740915.1
                                                        2
                            MOTION FOR TRIAL SUSPENSION DURING JEWISH HOLIDAYS
